DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,252,311. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1-18 are broader than the Patent claims 1-18, respectively.  Refer to the following table. 
Application Claims
Patent Claims (US 11,252,311)
1. A camera module comprising: 
a lens; an image sensor disposed on a substrate; an adhesive member disposed between the substrate and the image sensor; and a support member disposed on the substrate and contacted with the image sensor , wherein the support member comprises a bonding wire form.  






2. The camera module of claim 1, wherein the support member is disposed along a lower edge of the image sensor.  
3. The camera module of claim 1, wherein the adhesive member is partially disposed in a diagonal direction of the image sensor.  
4. The camera module of claim 1, wherein the bonding wire comprises a horizontal portion in line contact with a lower portion of the image sensor.  
5. A camera module comprising: a lens; a substrate comprising a groove; an image sensor disposed in the groove; an adhesive member fixing the image sensor to the groove; and a support member disposed in the groove configured to maintain a constant distance between the lens and the image sensor, wherein the support member comprises a bonding wire form.  



6. The camera module of claim 5, wherein the adhesive member is disposed between inner surfaces of the groove and side surfaces of the image sensor.  
7. The camera module of claim 5, wherein the substrate comprises: a first substrate member in which a through-hole corresponding to the groove is formed; and 15013057.1934C1 a second substrate member coupled to the first substrate member and closing a lower portion of the through-hole.  
8. The camera module of claim 5, wherein the bonding wire comprises a horizontal portion in line contact with a lower portion of the image sensor.  
9. A camera module, comprising: a substrate; a support member disposed on the substrate; an image sensor disposed on the support member; an adhesive member bonded to the substrate and the image sensor, wherein the adhesive member thickness in a direction from the substrate to the image sensor is predetermined by the image sensor disposed against the support member; and a lens, wherein the support member comprises a plastically deformed portion to align the image sensor and the lens by a predetermined distance.  



10. The camera module of claim 9, wherein the support member is spaced apart from the adhesive member.  
11. The camera module of claim 9, wherein the image sensor is disposed on a bottom surface of a groove in the substrate, and the adhesive member is further disposed on a side surface of the image sensor between inner surfaces of the groove.  
12. The camera module of claim 9, wherein the adhesive member urges the image sensor against the support member.  
13. A camera module comprising: a lens; a substrate comprising a groove; an image sensor disposed in the groove; an adhesive member fixing the image sensor to the groove; and a support member disposed in the groove and contacted with a bottom of the image sensor, 16013057.1934C1 wherein the substrate comprises: a first substrate member in which a through-hole corresponding to the groove is formed; and a second substrate member coupled to the first substrate member and closing a lower portion of the through-hole. 



 
14. The camera module of claim 13, wherein the adhesive member is disposed between inner surfaces of the groove and side surfaces of the image sensor.  
15. The camera module of claim 13, wherein the support member is disposed along a lower edge of the image sensor.  
16. The camera module of claim 13, wherein the adhesive member is partially disposed in a diagonal direction of the image sensor.  
17. The camera module of claim 13, wherein the support member is spaced apart from the adhesive member.  
18. The camera module of claim 13, wherein the adhesive member urges the image sensor against the support member.

1. A camera module comprising: 
a lens; an image sensor disposed on a substrate and converting an optical signal refracted by the lens into an electrical signal; an adhesive member disposed between the substrate and the image sensor to fix the image sensor to the substrate; and a support member disposed between the substrate and the image sensor configured to maintain a constant distance between the lens and the image sensor even at a time of shrinkage-deformation of the adhesive member, wherein the support member comprises a bonding wire form.
2. The camera module of claim 1, wherein the support member is disposed along a lower edge of the image sensor.
3. The camera module of claim 1, wherein the adhesive member is partially disposed in a diagonal direction of the image sensor.
4. The camera module of claim 1, wherein the bonding wire comprises a horizontal portion in line contact with a lower portion of the image sensor.
5. A camera module comprising: a lens; a substrate comprising a groove; an image sensor disposed in the groove and converting an optical signal refracted by the lens into an electrical signal; an adhesive member fixing the image sensor to the groove; and a support member disposed in the groove configured to maintain a constant distance between the lens and the image sensor even at a time of shrinkage-deformation of the adhesive member, wherein the support member comprises a bonding wire form.
6. The camera module of claim 5, wherein the adhesive member is disposed between inner surfaces of the groove and side surfaces of the image sensor.
7. The camera module of claim 5, wherein the substrate comprises: a first substrate member in which a through-hole corresponding to the groove is formed; and a second substrate member coupled to the first substrate member and closing a lower portion of the through-hole.
8. The camera module of claim 7, wherein the bonding wire comprises a horizontal portion in line contact with a lower portion of the image sensor.
9. A camera module, comprising: a substrate; a support member disposed on the substrate; an image sensor disposed on the support member; an adhesive member bonded to the substrate and the image sensor, wherein the adhesive member thickness in a direction from the substrate to the image sensor is predetermined by the image sensor disposed against the support member; and a lens configured to refract light comprising an optical signal converted by the image sensor to an electrical signal, wherein the support member comprises a plastically deformed portion to align the image sensor and the lens by a predetermined distance.
10. The camera module of claim 9, wherein the support member is spaced apart from the adhesive member.
11. The camera module of claim 9, wherein the image sensor is disposed on a bottom surface of a groove in the substrate, and the adhesive member is further disposed on a side surface of the image sensor between inner surfaces of the groove.
12. The camera module of claim 9, wherein the adhesive member urges the image sensor against the support member.
13. A camera module comprising: a lens; a substrate comprising a groove; an image sensor disposed in the groove and converting an optical signal refracted by the lens into an electrical signal; an adhesive member fixing the image sensor to the groove; and a support member disposed in the groove configured to maintain a constant distance between the lens and the image sensor even at a time of shrinkage-deformation of the adhesive member, wherein the substrate comprises: a first substrate member in which a through-hole corresponding to the groove is formed; and a second substrate member coupled to the first substrate member and closing a lower portion of the through-hole.
14. The camera module of claim 13, wherein the adhesive member is disposed between inner surfaces of the groove and side surfaces of the image sensor.
15. The camera module of claim 13, wherein the support member is disposed along a lower edge of the image sensor.
16. The camera module of claim 13, wherein the adhesive member is partially disposed in a diagonal direction of the image sensor.
17. The camera module of claim 13, wherein the support member is spaced apart from the adhesive member.
18. The camera module of claim 13, wherein the adhesive member urges the image sensor against the support member.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun (US 2017/0154913). 

Regarding claim 1, a camera module comprising: 
a lens (microlens MR, Figs. 2A & 2B, para. [0033]); 
an image sensor (44) disposed on a substrate (40) (Fig. 2A and para. [0028]); 
an adhesive member (insulating adhesive) disposed between the substrate and the image sensor (para. [0029]; and 
a support member (boding wires 45 to at least support electrical transmission) disposed on the substrate and contacted with the image sensor (44), wherein the support member comprises a bonding wire form (see Fig. 2A and para. [0036]).

Regarding claim 2, it is also seen in Jun that the support member (45) is disposed along a lower edge of the image sensor (the bonding wires 45 are disposed along both upper edge and lower edge of the image sensor).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697